Dismissed and Memorandum Opinion filed June 14, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00200-CV
                                   ____________

                         ROBERT T. WALLACE, Appellant

                                           V.

              COMMISSION FOR LAWYER DISCIPLINE, Appellee


                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2007-03987


                     MEMORANDUM                     OPINION

      This appeal is from a judgment signed November 20, 2011. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On March 19, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b). Appellant filed a motion to extend time
to file the record, which this court granted. The record was due May 1, 2012. On May
10, 2012, appellant was again ordered to provide proof of payment for the record.

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                            2